PER CURIAM.*
William McKinnley Evans, Texas prisoner No. 554193, requests that this court appoint counsel to represent him on appeal. The motion for appointment of counsel is DENIED. Evans seeks a certificate of appealability (COA) to appeal the district court’s denial of a motion seeking his immediate release. It is not necessary for Evans to obtain a COA in order to appeal. Evans’ motion is based on his misinterpretation of an order issued in his federal habeas corpus proceeding, but the motion does not directly challenge the constitutionality of his conviction and sentence. 28 U.S.C. § 2253(c).
Consequently, the motion for appointment of counsel is DENIED, the motion for COA is DENIED AS UNNECESSARY, and the decision of the district court is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.